Citation Nr: 9907522	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to recognition of the veteran's grandchild, 
[redacted], as his dependent for purposes of payment of 
pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran had active service from December 1944 to November 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which declined to recognize the veteran's minor 
grandchild, [redacted], as a dependent for purposes of payment of 
pension benefits.


FINDINGS OF FACT

1.  The veteran was appointed guardian of his minor 
grandchild, [redacted], in May 1996.

2.  The veteran's grandchild, [redacted], has not been legally 
adopted by the veteran. 


CONCLUSION OF LAW

The requirements for recognition of the veteran's grandchild, 
[redacted], as his dependent for purposes of payment of pension 
benefits have not been met.  .  38 U.S.C.A. §§ 101(4), 1521, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.23, 3.57 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant facts of this case are not in dispute.  In May 
1996, the veteran was appointed guardian of his minor 
grandchild, [redacted].  [redacted] resides in the veteran's 
household and he is responsible for [redacted]'s care and support.  
In July 1998, the veteran filed a claim seeking additional VA 
pension benefits based on his obligation to support [redacted].  
The RO denied his claim on the basis that additional pension 
benefits for a guardian (as opposed to an adoptive or natural 
parent) were precluded under 38 C.F.R. § 3.57.  Pursuant to 
applicable statutory and regulatory authority, a "child" of 
the veteran means an unmarried, dependent child under the age 
of 18 who is a natural child, a legally adopted child, or a 
stepchild.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  

When this appeal was initiated, the veteran was receiving 
benefits for a permanent and total disability rating for 
pension purposes; therefore, he was basically eligible for 
additional VA pension benefits for dependents.  See 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.  However, it is clear that 
the veteran's relationship to his grandchild, [redacted], 
does not fall within the above-cited VA definition of "child."  
The veteran has indicated in written statements that [redacted] is 
his grandchild and that he is legally and morally responsible 
to provide support for his grandchild.  Thus, [redacted] cannot 
be the veteran's natural child or stepchild, but nor does the 
veteran contend that this is the case.  Regarding adoption, 
it is not claimed or shown by the evidence of record that the 
veteran has legally adopted [redacted].  Therefore, additional 
pension benefits may not be payable to the veteran under 
applicable law based solely on his status as [redacted]'s legal 
guardian.

The veteran and his representative argue that an exception 
should be made to recognize [redacted] as the veteran's dependent 
for VA purposes because his guardianship responsibilities are 
similar to those of an adoptive parent in that he is 
responsible for [redacted]'s care, support and maintenance.  The 
veteran's representative, in a statement dated in July 1998, 
has referred to the provisions of 38 C.F.R. §§ 3.57(d)(2) and 
3.59 as providing legal authority for a favorable 
determination.  However, 38 C.F.R. § 3.57(d)(2) pertains to a 
child's support, not a grandchild's support, and the 
veteran's representative concedes that 38 C.F.R. § 3.59 deals 
with the VA definition of "parents" and their relationship 
to a veteran.  In addition, in a statement dated in November 
1998 the veteran's representative suggests that it may be 
beneficial to seek a VA General Counsel on the issue involved 
in this case.  However, neither the definition of a "child" 
for VA purposes or the veteran's right or entitlement pension 
benefits based on his legal dependents is unclear or 
ambiguous.  As such, the Board is of the opinion that a VA 
General Counsel opinion is unnecessary in this case. 

Simply put, Board is not free to ignore or make exceptions to 
laws passed by Congress or the regulations of the Secretary 
to implement such laws.  See 38 U.S.C.A. § 7104 (West 1991).  
In this instance, the applicable law is specific as to the 
criteria for the benefits sought on appeal.  In the absence 
of proof of adoption, the plain language of 38 U.S.C.A. § 
101(4) and 38 C.F.R. § 3.57 does not include a veteran's 
status as legal guardian of his grandchild within the 
definition of "child" for VA compensation purposes.  

The Board recognizes that the veteran has most likely made 
significant personal and financial sacrifices as legal 
guardian of [redacted].  Nevertheless, as the legal criteria 
necessary to establish entitlement to additional VA pension 
benefits based on the veteran's legal custody of his 
dependent grandchild have not been met, there is no basis for 
a grant of those benefits.  Accordingly, the veteran's claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).


ORDER

Recognition of the veteran's grandchild, [redacted], as his 
dependent for purposes of payment of pension benefits is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

- 4 -





